Citation Nr: 1738027	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial disability rating for osteoarthritis of the left hip (hereinafter "a left hip disability"), in excess of 10 percent from August 7, 2009 to August 28, 2014, and in excess of 30 percent from August 28, 2014.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1973 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for a left hip disability and assigned an initial 10 percent rating, effective August 7, 2009.  The Veteran disagreed with the initial rating in a September 2, 2010 Notice of Disagreement (NOD).  During the appeal, a March 2015 rating decision granted a 30 rating percent based on limitation of flexion, for the period from August 28, 2014; however, as the grant of a higher initial rating did not constitute a full grant of the benefits sought, the appeal for a higher initial rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In September 2016, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with a VA examination.  The Veteran underwent a VA examination in November 2016; therefore, the Board finds that the AOJ substantially complied with the September 2016 Board remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  Additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  For the initial rating period prior from August 7, 2009 to August 28, 2014, the left hip disability manifested with symptoms of pain, stiffness, flexion, at worse, of 35 degrees, and extension, at worse, of five degrees.  

2.  For the initial rating period from August 7, 2009 to August 28, 2014, the left hip disability was not productive of ankylosis, fracture, malunion, or nonunion of the joint or flail hip joint, and did not manifest limitation of left hip flexion to 30 degrees, limitation of left hip rotation such that the Veteran cannot toe-out more than 15 degrees, limitation of left hip adduction such that he cannot cross his legs, or limitation of left hip abduction with motion lost beyond 10 degrees.

3.  For the initial rating period from August 28, 2014 to September 19, 2016, the left hip disability has manifested limitation of left hip flexion, at worse, to 20 degrees, and limitation of extension, at worse, of five degrees, with complaints of pain, painful movement, weakness, fatigability, limitation of left hip rotation such that the Veteran cannot cross his legs, and limitation of left hip rotation such that the Veteran cannot toe-out more than 10 degrees

4.  For the initial rating period from August 28, 2014 to September 19, 2016, the left hip disability has not been productive of ankylosis, fracture, malunion, or nonunion of the joint or flail hip joint.

5.  On September 19, 2016, the Veteran had left hip replacement surgery, and received a prosthetic left hip replacement.


CONCLUSIONS OF LAW

1.  For the initial rating period from August 7, 2009 to August 28, 2014, the criteria for an initial disability rating in excess of 10 percent for a left hip disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5010, 5250-5255 (2016).

2.  For the initial rating period from August 28, 2014 to September 19, 2016, the criteria for an initial disability rating in excess of 30 percent for a left hip disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5010, 5250-5255 (2016).

3.  Resolving all doubt in favor of the Veteran, for the initial rating period for one year from September 19, 2016, the criteria for an initial disability rating of 
100 percent for a left hip disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5054 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from disagreement with the initial ratings following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.  

In March 2010, October 2013, August 2014, January 2016, and November 2016, VA provided VA medical examinations to help determine the severity of the left hip disability.  The Board finds that, taken together, the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the left hip disabilities supported by clinical data.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  
The Board has also considered whether staged rating is warranted with respect to the left hip disability, and finds that the severity of the Veteran's left hip disabilities on appeal have changed during the course of the appeal, so as to warrant staged ratings, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  

For purposes of assisting the assessment of the severity of the left hip disability, the Board notes that hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initial Rating Analysis for the Left Hip Disability

Service connection for the left hip disability was established in an April 2010 rating decision by the RO, which assigned an initial disability rating of 10 percent, effective August 7, 2009.  In March 2015, the RO granted a rating of the left hip disability to 30 percent, effective August 28, 2014 (the date of the recent VA examination).  The Veteran underwent a left total hip arthroplasty on September 19, 2016.  The Veteran contends that a higher rating in excess of 10 percent prior to August 28, 2014, and a higher rating in excess of 30 percent from August 28, 2014, are warranted based symptoms including pain that limit motion and reduce the ability to sit, stand, and walk for prolonged periods, and left hip arthroplasty.  

For all the rating periods on appeal the left hip disability has been rated at least
10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5252.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned.  
38 C.F.R. § 4.27 (2016).  The additional code, shown after the hyphen, represents the basis for the rating, while the primary code indicates the underlying source of the disability.  In this case, Diagnostic Code 5010 is used for rating arthritis disabilities, while Diagnostic Code 5252 indicates the schedular rating criteria used to rate limitation of flexion of the left thigh.

Disorders of the hips are rated under DC 5250 through DC 5255 of 38 C.F.R. 
§ 4.71a.  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Under DC 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees.  Under DC 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 
20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  Under DC 5253, pertaining to impairment of the thigh, a 10 percent rating is warranted for limitation of adduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  DC 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and 
30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a. 

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2016).  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Initial Rating Period from August 7, 2009 to August 28, 2014

On review of all the evidence, lay and medical, the Board finds that, for the rating period from August 7, 2009 to August 28, 2014, the weight of the evidence demonstrates that the left hip disability manifested with symptoms of pain, stiffness, and flexion, at worse, of 35 degrees, and extension, at worse, of five degrees, which is consistent with a 10 percent disability rating.  DC 5252.

VA examined the left hip in March 2010.  Range of motion measurements for the left hip included flexion to 35 degrees, extension to five degrees, internal rotation to 10 degrees, external rotation to 20 degrees, and abduction to five degrees.  The Veteran reported pain when walking.  The Veteran reported using crutches for walking, and the VA examiner observed an antalgic gait.  The Veteran denied symptoms such as weakness, numbness, muscle spasms, or paresthesias.

VA examined the left hip again in October 2013.  Range of motion measurements for the left hip included flexion to 75 degrees, which was limited to 40 degrees with repetitive use; extension greater than five degrees; and adduction beyond 
10 degrees.  The VA examiner noted that left hip strength within range of motion was 5 on a 5-point scale.  The VA examiner observed the Veteran toe-out more than 15 degrees, was able to cross legs, and no range of motion loss after repetitive testing.  The Veteran reported stiffness and groin pain, but no flare ups.  

In sum, the evidence demonstrates that, for the period from August 7, 2009 to August 28, 2014, the left hip disability manifested with symptoms of pain, stiffness, and flexion, at worse, of 35 degrees, which is consistent with a 10 percent disability rating.  DC 5252.  

As for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the left hip or flail joint to warrant a rating under DCs 5250 or 5254 at any time during the rating period.  See 38 C.F.R. 
§ 4.71a.  There is no x-ray evidence of malunion of the femur to warrant a compensable rating under DC 5255.  See 38 C.F.R. § 4.71a.  As noted above, the evidence demonstrates painful motion in the left hip; however, the Veteran is already service connected for extension of the thigh at 10 percent (DC 5251) (considering the limitation of extension to five degrees), and no compensable rating is warranted under DC 5253 because the evidence does not show any limitation of adduction or rotation of the left hip.  

Initial Rating Period from August 28, 2014 to September 19, 2016

On review of all the evidence, lay and medical, the Board finds that, for the rating period from August 28, 2014 to September 19, 2016, the evidence reflects that the left hip disability manifested with symptoms of pain, stiffness, and flexion, at worse, of 20 degrees, extension, at worse, of five degrees, and adduction of less than 10 degrees and the inability to cross the legs, which is consistent with a 
30 percent disability rating.  DC 5252.

VA examined the left hip in August 2014.  Range of motion measurements for the left hip included flexion to 20 degrees, extension to five degrees, internal rotation to 15 degrees, abduction loss beyond 10 degrees, and the Veteran was unable to cross legs.  The Veteran reported pain when walking.  The Veteran reported using crutches to walk, and the VA examiner observed an antalgic gait.  The 
VA examiner noted weakness, pain on movement, and interference with sitting, standing, and weight bearing.

VA examined the left hip again in January 2016.  Range of motion measurements for the left hip included flexion to 40 degrees, which was limited to 35 degrees with repetitive use; extension greater than five degrees; and adduction of 10 degrees.  The VA examiner noted that left hip strength within range of motion was 4 on a 
5-point scale.  The VA examiner observed the Veteran toe-out more than 15 degrees and was unable to cross legs.  The Veteran reported pain and taking medication to manage it.  

In sum, the evidence demonstrates that for the period from August 28, 2014 to September 19, 2016, the left hip disability manifested with symptoms of pain, stiffness, and flexion, at worse, of 20 degrees, which is consistent with a 30 percent disability rating.  DC 5252.  

As for other potentially applicable diagnostic codes pertaining to the left hip, the record does not contain evidence of ankylosis of the left hip or flail joint to warrant a rating under DCs 5250 or 5254 at any time during the rating period.  See 
38 C.F.R. § 4.71a.  There is no x-ray evidence of malunion of the femur to warrant a compensable rating under DC 5255.  See 38 C.F.R. § 4.71a.  As noted above, the evidence demonstrates painful motion in the left hip; however, the Veteran is already service-connected for extension of the thigh at 10 percent (DC 5251) (considering the limitation of extension to five degrees).  The Veteran has been granted service connection for limited adduction of the thigh at 20 percent under DC 5253 (considering the limitation of adduction to less than 10 degrees and in the inability to cross the legs).  


Initial Rating Period from September 19, 2016

For all the periods on appeal, the left hip disability has been rated under the criteria at 38 C.F.R. § 4.71a, DC 5252.  Given that the Veteran received an entire left hip replacement on September 19, 2016, as discussed below, the Board finds that the left hip disability is more appropriately rated under DC 5054 for the one year period from September 19, 2016.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).   

The Board finds that, for the rating period from September 19, 2016, the Veteran received a left hip replacement (prosthesis).  DC 5054.  September 2016 private treatment records reflect that on September 19, 2016, the Veteran underwent left hip replacement surgery, and received a prosthetic left hip replacement.

Under Diagnostic Code 5054, for hip replacement, a 100 percent rating is to be assigned for a one-year period following implantation of the prosthesis.  Thereafter a 90 percent rating is warranted with painful motion or weakness such as to require the use of crutches; a 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion; and a 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  38 C.F.R. 
§ 4.71a.  The Board notes that the one-year period following implantation of the left hip prosthesis will end on, or about, September 19, 2017, and at that time the RO will re-evaluate the left hip disability.

Resolving all doubt in favor of the Veteran, the evidence demonstrates that, for the period from September 19, 2016, the Veteran had a left hip replacement surgery and received a left hip prosthesis to warrant a 100 percent disability rating.  DC 5054.  

Extraschedular Referral Analysis

The Board has considered whether referral for an extraschedular rating would have been warranted for a left hip disability for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular referral analysis, the Board finds that all the symptomatology and impairment caused by the left hip disability are specifically contemplated by the schedular rating criteria, so no referral for extraschedular consideration is required.  The schedular rating criteria contemplate the Veteran's left hip disability and the symptoms associated with such disability including limitation of motion, due to pain and other orthopedic DeLuca and 
38 C.F.R. §§ 4.40, 4.45, 4.59 factors that result in reduced mobility, inability to run or jog, and pain with walking.  See also Schafrath, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 
27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

To the extent that feelings of weakness and giving way are due to pain or other orthopedic factors, such limitation has been considered in the schedular rating assigned for the left hip disability.  Finally, to the extent that pain, lack of endurance, disturbance of locomotion, or another orthopedic factor has caused the Veteran's reduced mobility, to include prolonged walking, running, or jogging, these symptoms and impairment are part of the schedular rating criteria that are applied in rating hip disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca; Mitchell.  Therefore, the Board finds that the record does not reflect that the left hip disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular rating based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular ratings."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected left hip disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, the Veteran is already in receipt of a TDIU for all the periods on appeal, which is another form of extraschedular rating with different criteria; as such, a TDIU is not part of the initial rating appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A higher initial rating for a left hip disability, in excess of 10 percent for the period from August 7, 2009 to August 28, 2014, and in excess of 30 percent for the period from August 28, 2014 to September 19, 2016, is denied; a 100 percent rating for a one year period from September 19, 2016 is granted.  





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


